



COURT OF APPEAL FOR ONTARIO

CITATION: Waye v. Cook, 2015 ONCA 425

DATE: 20150610

DOCKET: C58895

Simmons, Cronk and Blair JJ.A.

BETWEEN

Cynthia Waye

Applicant

(Appellant)

and

George Richard Cook

Respondent

(Respondent in Appeal)

Michael H. Tweyman, for the appellant

D. Smith, for the respondent

Heard: June 10, 2015

On appeal from the order of Justice Nancy Backhouse of
    the Superior Court of Justice, dated May 1, 2014.

APPEAL BOOK ENDORSEMENT

[1]

This court has no jurisdiction to hear this appeal.  The formal order
    contains only the support orders made by the trial judge.  As the appeal is
    from the formal order, not the trial judges reasons,
Hanisch v. McKean
,
    2014 ONCA 698, does not apply.

[2]

Further, the order for retroactive support for the period April 1, 2012
    to April 30, 2014 in the total amount of $53,800 falls within the jurisdiction
    of the Divisional Court under s. 19(1.2) of the
Courts of Justice Act
. 
    This is not a lump sum award; rather it is an order for retroactive support
    payable on a periodic basis.

[3]

The appeal is transferred to the Divisional Court.  No order as to
    costs.


